FILED
                             NOT FOR PUBLICATION                             JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BALKAR SINGH,                                    No. 07-74056

               Petitioner,                       Agency No. A076-862-032

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Balkar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his second motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition

for review.

      The BIA did not abuse its discretion by denying Singh’s motion to reopen as

untimely where the motion was filed more than 90 days after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish changed country

conditions in India to qualify for the regulatory exception to the time limitation,

see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th

Cir. 2004) (“The critical question is . . . whether circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim for

asylum now has a well-founded fear of future persecution.”).

      Singh’s contention that the BIA failed to provide a reasoned explanation for

its denial is belied by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                     07-74056